--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33
 
JAMMIN JAVA CORP.


NOTICE OF RESTRICTED STOCK GRANT


Company: Jammin Java Corp.


Grantee Name: _______________________________________________


Address: _______________________________________________


You have been granted Restricted Stock subject to the terms and conditions of
the attached Restricted Stock Grant Agreement, as follows:


Date of Grant: June 27, 2014


Vesting Commencement Date: June 28, 2014


Price Per Share: $0.30


Total Number of Shares Granted: 100,000


Total Value of Shares Granted: $30,000


Total Purchase Price: $0


Agreement Date: July 7, 2014, effective June 27, 2014


Vesting Schedule: The Shares are subject to forfeiture and vest to the Grantee
at the rate of 1/4th of such Shares (25,000 Shares) per quarter, on each of
September 27, 2014, December 27, 2014, March 27, 2015 and June 27, 2015 (the
“Vesting Dates” and “Vesting Terms”) provided that in the event the Grantee
resigns, is removed, or dies prior to the vesting in full of the Shares, any
Shares not fully vested to the Grantee shall be forfeited and revert back to the
Company.



 
Page 1 of 13

--------------------------------------------------------------------------------

 

JAMMIN JAVA CORP.


RESTRICTED STOCK GRANT AGREEMENT


This RESTRICTED STOCK GRANT AGREEMENT (“Agreement”), dated as of the Agreement
Date specified on the Notice of Restricted Stock Grant is made by and between
JAMMIN JAVA CORP., a Nevada corporation (the “Company”), and the grantee named
in the Notice of Restricted Stock Grant (the “Grantee,” which term as used
herein shall be deemed to include any successor to Grantee by will or by the
laws of descent and distribution, unless the context shall otherwise require).


BACKGROUND


The Board of Directors (the “Board”)(or an authorized Committee thereof),
approved the issuance to Grantee, effective as of the date set forth above, of
an award of the number of shares of Restricted Stock as is set forth in the
attached Notice of Restricted Stock Grant (which is expressly incorporated
herein and made a part hereof, the “Notice of Restricted Stock Grant”) at the
purchase price per share of Restricted Stock (the “Purchase Price”), if any, set
forth in the attached Notice of Restricted Stock Grant, upon the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:


1.           Grant and Purchase of Restricted Stock.  The Company hereby grants
to Grantee, and Grantee hereby accepts the Restricted Stock set forth in the
Notice of Restricted Stock Grant, subject to the payment by Grantee of the total
purchase price, if any, set forth in the Notice of Restricted Stock Grant.


2.           Stockholder Rights.


(a)         Voting Rights.  Until such time as all or any part of the Restricted
Stock is forfeited to the Company under this Agreement, if ever, Grantee (or any
successor in interest) has the rights of a stockholder, including voting rights,
with respect to the Restricted Stock, however, such Restricted Stock may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until vested pursuant to the Vesting Schedule.
 
(b)         Dividends and Other Distributions.  During the period of
restriction, Grantee is entitled to all regular cash dividends or other
distributions paid with respect to all shares while they are so held.  If any
such dividends or distributions are paid in shares, such shares will be subject
to the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were paid.

 
Page 2 of 13

--------------------------------------------------------------------------------

 



3.           Vesting of Restricted Stock.
 
(a)         The Restricted Stock is restricted and subject to forfeiture until
vested.  The Restricted Stock which has vested and is no longer subject to
forfeiture is referred to as “Vested Shares.”  All Restricted Stock which has
not become Vested Shares is referred to as “Nonvested Shares.”
 
(b)         Restricted Stock will vest and become nonforfeitable in accordance
with the vesting schedule contained in the Notice of Restricted Stock Grant.


(c)         Any Nonvested Shares of Grantee will automatically be forfeited if
Grantee’s service with the Company ceases owing to, among other things, the
Grantee’s (a) death, (b) disability, or (c) retirement, unless the Board (or an
authorized committee thereof) provides otherwise.
 
(d)         In the event of a change of control, the Board (or an authorized
committee thereof), in its discretion, may accelerate the time at which all or
any portion of Grantee’s Restricted Stock will vest.
 
(e)         Nonvested Shares may not be sold, transferred, assigned, pledged, or
otherwise disposed of, directly or indirectly, whether by operation of law or
otherwise.  


4.           Forfeiture of Nonvested Shares.  Except as provided herein, if
Grantee's service with the Company ceases for any reason any Nonvested Shares
will be automatically forfeited to the Company; provided, however, that the
Board (or an authorized committee thereof) may cause any Nonvested Shares
immediately to vest and become nonforfeitable in their discretion.
 
(a)         Legend.  Each certificate representing Restricted Stock granted
pursuant to the Notice of Restricted Stock Grant may bear a legend substantially
as follows:
 
“THESE SECURITIES ARE SUBJECT TO FORFEITURE PURSUANT TO THE TERMS OF A
RESTRICTED STOCK GRANT AGREEMENT DATED JULY 7, 2014, BY AND AMONG THE HOLDER AND
THE ISSUER, WHICH RESTRICTS THE RIGHT TO TRANSFER, SELL OR OTHERWISE DISPOSE OF
THESE SECURITIES WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW AND
PROVIDES THAT SUCH SHARES ARE SUBJECT TO FORFEITURE AS SET FORTH THEREIN.  A
COPY OF SUCH RESTRICTED STOCK GRANT AGREEMENT IS AVAILABLE FOR REVIEW BY THE
RECORD HOLDER OF THESE SECURITIES AT THE PRINCIPAL OFFICES OF THE ISSUER.”
 
 
Page 3 of 13

--------------------------------------------------------------------------------

 
(b)         Escrow of Nonvested Shares.  The Company has the right to retain the
certificates representing Nonvested Shares in the Company’s possession until
such time as all restrictions applicable to such shares have been satisfied.
 
(c)         Removal of Restrictions.  The Grantee is entitled to have the legend
removed from certificates representing Vested Shares.


5.           Recapitalizations, Exchanges, Mergers, Etc.  The provisions of this
Agreement apply to the full extent set forth herein with respect to any and all
shares of capital stock of the Company or successors of the Company which may be
issued in respect of, in exchange for, or in substitution for the Restricted
Stock by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise which
does not terminate this Agreement.  Except as otherwise provided herein, this
Agreement is not intended to confer upon any other person except the parties
hereto any rights or remedies hereunder.


6.           Grantee Representations.


Grantee represents to the Company the following:


(a)         Restrictions on Transfer.  Grantee acknowledges that the Restricted
Stock to be issued to Grantee must be held indefinitely unless subsequently
registered and qualified under the Securities Act of 1933, as amended (the
“Securities Act”) or unless an exemption from registration and qualification is
otherwise available.  In addition, Grantee understands that the certificate
representing the Restricted Stock will be imprinted with a legend which
prohibits the transfer of such Restricted Stock unless they are sold in a
transaction in compliance with the Securities Act or are registered and
qualified or such registration and qualification are not required in the opinion
of counsel acceptable to the Company.
 
(b)         Relationship to the Company; Experience.  Grantee either has a
preexisting business or personal relationship with the Company or any of its
officers, directors or controlling persons or, by reason of Grantee’s business
or financial experience or the business or financial experience of Grantee’s
personal representative(s), if any, who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent, directly or
indirectly, has the capacity to protect Grantee’s own interests in connection
with Grantee’s acquisition of the Restricted Stock to be issued to Grantee
hereunder.  Grantee and/or Grantee’s personal representative(s) have such
knowledge and experience in financial, tax and business matters to enable
Grantee and/or them to utilize the information made available to Grantee and/or
them in connection with the acquisition of the Restricted Stock to evaluate the
merits and risks of the prospective investment and to make an informed
investment decision with respect thereto.
 
(c)         Grantee’s Liquidity.  In reaching the decision to invest in the
Restricted Stock, Grantee has carefully evaluated Grantee’s financial resources
and investment position and the risks associated with this investment, and
Grantee acknowledges that
 
 
Page 4 of 13

--------------------------------------------------------------------------------

 
Grantee is able to bear the economic risks of the investment.  Grantee (i) has
adequate means of providing for Grantee’s current needs and possible personal
contingencies, (ii) has no need for liquidity in Grantee’s investment, (iii) is
able to bear the substantial economic risks of an investment in the Restricted
Stock for an indefinite period and (iv) at the present time, can afford a
complete loss of such investment.  Grantee’s commitment to investments which are
not readily marketable is not disproportionate to Grantee’s net worth and
Grantee’s investment in the Restricted Stock will not cause Grantee’s overall
commitment to become excessive.


(d)         Access to Data.  Grantee acknowledges that during the course of this
transaction and before deciding to acquire the Restricted Stock, Grantee has
been provided with financial and other written information about the
Company.  Grantee has been given the opportunity by the Company to obtain any
information and ask questions concerning the Company, the Restricted Stock, and
Grantee’s investment that Grantee felt necessary; and to the extent Grantee
availed himself of that opportunity, Grantee has received satisfactory
information and answers concerning the business and financial condition of the
Company in response to all inquiries in respect thereof.
 
(e)         Risks.  Grantee acknowledges and understands that (i) an investment
in the Company constitutes a high risk, (ii) the Restricted Stock is highly
speculative, and (iii) there can be no assurance as to what investment return,
if any, there may be.  Grantee is aware that the Company may issue additional
securities in the future which could result in the dilution of Grantee’s
ownership interest in the Company.
 
(f)         Valid Agreement.  This Agreement when executed and delivered by
Grantee will constitute a valid and legally binding obligation of Grantee which
is enforceable in accordance with its terms.


(g)         Residence.  The address set forth on the Notice of Restricted Stock
Grant is Grantee’s current address and accurately sets forth Grantee’s place of
residence.


(h)         Accredited Investor Status.  The Grantee is an “accredited investor”
and has confirmed such “accredited investor” status by completing and executing
the Certificate of Accredited Investor Status attached hereto as Exhibit A.
 
(i)         Tax Consequences.  Grantee has reviewed with Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Grantee understands that Grantee (and not the
Company) is responsible for Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement.  Grantee understands
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the difference between the purchase price for the
Restricted Stock and the fair market value of the Restricted Stock as of the
date any restrictions on the Restricted Stock lapse.  Grantee understands that
Grantee may elect to be taxed at the time the Restricted Stock is purchased
rather than
 
 
Page 5 of 13

--------------------------------------------------------------------------------

 
when and as the restrictions lapse by filing an election under Section 83(b) of
the Code with the Internal Revenue Service within 30 days from the date of
purchase.  The form for making this election is attached as Exhibit B hereto.


GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.


7.           No Employment Contract Created.  The issuance of the Restricted
Stock is not to be construed as granting to Grantee any right with respect to
continuance of employment or any service with the Company or any of its
subsidiaries.  The right of the Company or any of its subsidiaries to terminate
at will Grantee's employment or terminate Grantee’s service at any time (whether
by dismissal, discharge or otherwise), with or without cause, is specifically
reserved, subject to any other written employment or other agreement to which
the Company and Grantee may be a party.
 
8.           Tax Withholding.  The Company has the power and the right to deduct
or withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy Federal, state and local taxes (including the Grantee’s FICA obligation,
if any) required by law to be withheld with respect to the grant and vesting of
the Restricted Stock.
 
9.           Interpretation.  The Board (or an authorized committee thereof)
will interpret and construe this Agreement and any action, decision,
interpretation or determination made in good faith by the Board (or an
authorized committee thereof) will be final and binding on the Company and
Grantee.
 
10.           Notices.  All notices or other communications which are required
or permitted hereunder will be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
 
(a)         if to the Grantee, to the address (or telecopy number) set forth on
the Notice of Grant; and


(b)         if to the Company, to its principal executive office as specified in
any report filed by the Company with the Securities and Exchange Commission or
to such address as the Company may have specified to the Grantee in writing,
Attention: Corporate Secretary;


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fifth Business Day
following the date on which the piece of mail containing such communication is
 
 
Page 6 of 13

--------------------------------------------------------------------------------

 
posted, if sent by mail.  As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.
 
11.           Specific Performance.  Grantee expressly agrees that the Company
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced.  Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement by Grantee, the Company will, in
addition to all other remedies, be entitled to a temporary or permanent
injunction, without showing any actual damage, and/or decree for specific
performance, in accordance with the provisions hereof and thereof.  The Board
(or an authorized committee thereof) has the power to determine what constitutes
a breach or threatened breach of this Agreement.  Any such determinations will
be final and conclusive and binding upon Grantee.
 
12.           No Waiver.  No waiver of any breach or condition of this Agreement
will be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.
 
13.           Grantee Undertaking.  Grantee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on Grantee
pursuant to the express provisions of this Agreement.
 
14.           Modification of Rights.  The rights of Grantee are subject to
modification and termination in certain events as provided in this Agreement.
 
15.           Governing Law.  This Agreement is governed by, and construed in
accordance with, the laws of the State of Nevada, without giving effect to its
conflict or choice of law principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
 
16.           Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original, but
all of which together will constitute one and the same instrument.  Facsimile
execution and delivery of this Agreement is legal, valid and binding execution
and delivery for all purposes.
 
17.           Entire Agreement.  This Agreement (including the Notice of
Restricted Stock Grant), constitutes the entire agreement between the parties
with respect to the subject matter hereof, and supersedes all previously written
or oral negotiations, commitments, representations and agreements with respect
thereto.
 
18.           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions
 
 
Page 7 of 13

--------------------------------------------------------------------------------

 
of this Agreement, and this Agreement will be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
19.           WAIVER OF JURY TRIAL.  THE GRANTEE HEREBY EXPRESSLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 




[Signature Page Follows]


 

 
Page 8 of 13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Grant
Agreement as of the date first written above.


JAMMIN JAVA CORP.




By:________________________________________
Name:___________________________________
Title:____________________________________




GRANTEE:




__________________________________________
Name: _______________



 
Page 9 of 13

--------------------------------------------------------------------------------

 



SPOUSE'S CONSENT TO AGREEMENT
(Required where Grantee resides in a community property state)


I acknowledge that I have read the Agreement and that I know and understand the
contents of such Agreement.  I am aware that my spouse has agreed therein to the
imposition of certain forfeiture provisions and restrictions on transferability
with respect to the Restricted Stock that are the subject of the Agreement,
including with respect to my community interest therein, if any, on the
occurrence of certain events described in the Agreement.  I hereby consent to
and approve of the provisions of the Agreement, and agree that I will abide by
the Agreement and bequeath any interest in the Restricted Stock which represents
a community interest of mine to my spouse or to a trust subject to my spouse's
control or for my spouse's benefit or the benefit of our children if I
predecease my spouse.






Dated:  ____________________________________






____________________________________
Signature






____________________________________
Print Name



 
Page 10 of 13

--------------------------------------------------------------------------------

 





Exhibit A


CERTIFICATE OF ACCREDITED INVESTOR STATUS
 
Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:
 
__________  
(A) an individual who has a net worth (either individually or jointly with
spouse) in excess of $1,000,000 (excluding the individual’s principal
residence); or

 
__________  
(B) an individual who had an individual income (NOT including joint income with
spouse) in excess of $200,000 in each of the two most recent tax years and
reasonably expects individual income in excess of $200,000 during the current
tax year; or

 
__________  
(C) an individual who had an income (including joint income with spouse) in
excess of $300,000 in each of the two most recent tax years and reasonably
expects individual income in excess of $300,000 during the current tax year.

 
“Income” for this purpose is computed by adding the following items to adjusted
gross income for federal income tax purposes: (a) the amount of any tax-exempt
interest income received; (b) the amount of losses claimed as a limited partner
in a limited partnership; (c) any deduction claimed for depletion; (d)
deductions for alimony paid; (e) deductible amounts contributed to an IRA or
Keogh retirement plan; and (f) any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Internal Revenue Code.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of July__, 2014.




Signature                                                                


Printed Name_________________________





 
Page 11 of 13

--------------------------------------------------------------------------------

 



Exhibit B
  
ELECTION UNDER SECTION 83(b)
 
OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.


1.           The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


TAXPAYER:
   
SPOUSE:
   
NAME:
   
ADDRESS:
   
IDENTIFICATION NO.:
   
TAXABLE YEAR:
   

 
2.           The property with respect to which the election is made is
described as follows: ____ shares (the “Shares”) of the Common Stock of Jammin
Java Corp. (the “Company”).
 
3.           The date on which the property was transferred
is:___________________ ,______.
  
4.           The property is subject to the following restrictions:


The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.
 
5.           The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $_________________.
 
6.           The amount (if any) paid for such property is:  $_________________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


 
Page 12 of 13

--------------------------------------------------------------------------------

 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
 
Dated: ______________________, _____


Taxpayer ______________________


Printed Name _____________________




The undersigned spouse of taxpayer joins in this election.
 
Dated: ______________________, _____


Spouse of Taxpayer ________________


Printed Name _____________________


 
Page 13 of 13

--------------------------------------------------------------------------------